Citation Nr: 0506627	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral high 
frequency hearing loss.

2.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, among other things, denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The record reveals that the veteran entered active duty 
service in 1997 with bilateral high frequency hearing loss.  
During service, she complained of her ears being clogged and 
was determined to have cerumen impaction.  Service medical 
records do not include any complaints of pain associated with 
noise exposure.  

Upon VA examination two months after discharge from service, 
the veteran was found to have high frequency hearing loss in 
the left ear only, with hearing loss thresholds only slightly 
higher than upon entry into service; the veteran had 
basically normal hearing in her right ear.  A VA examiner 
opined that it was doubtful that anything that occurred 
during service produced the left ear hearing loss found 
subsequent to discharge from service.

VA treatment records show complaints of bilateral tinnitus 
beginning in October 2001.  Audiologic testing performed in 
March 2002 revealed about the same level of left ear hearing 
loss as found upon VA examination.  In May 2002, the veteran 
was fitted with a hearing aid for her left ear and she 
continues to assert that her hearing worsened during service 
as a consequence of working in the intensive care unit as 
medical technician around loud machinery.

The record also reveals that the veteran was treated numerous 
times during service for cramping in her abdomen with nausea 
and constipation.  In November 1998, it was noted that she 
was status-post Caesarian section with an assessment of 
abdominal adhesions v. other etiology.  The veteran also 
received emergency care in October 1999 and was diagnosed as 
having gastroenteritis.  

Post-service treatment records include similar complaints of 
nausea and constipation with a diagnosis of possible 
irritable bowel syndrome.  Upon VA examination in March 2001, 
however, there was no diagnosis of an abdominal disorder and 
there was no opinion rendered as to whether post-service 
complaints were a continuation of a disability that began 
during service.

At the veteran's hearing before the Board in September 2004, 
she advised that she was trying to get an appointment with 
her VA physician to determine the actual diagnosis of her 
abdominal complaints.  She testified that the symptoms she 
continued to experience were the same as those experienced 
during service and that even though they resolved 
periodically, the disorder seemed to be a continuation of the 
same problem she had during service.

Based on the evidence as outlined above and the veteran's 
continued assertions that her exposure to medical equipment 
during service aggravated her pre-existing hearing loss and 
that her abdominal pain is the same that was treated during 
service, the Board finds that the medical record is 
inadequate upon which to render a decision at this time.  As 
such, the issues here on appeal must be remanded so that the 
RO may obtain more specific medical opinions regarding the 
etiology of current disabilities.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  


Therefore, this matter is REMANDED for the following action:

1.  Please obtain all of the veteran's 
treatment records from the VA facility in 
Temple, Texas, from March 2003 until the 
present, and associate them with the 
veteran's claims folder.

2.  Please schedule the veteran for an 
examination to determine the nature and 
etiology of her hearing loss.  The claims 
file should be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that there was any increase in the 
veteran's pre-existing hearing loss 
during her period of service.  If there 
was an increase in hearing loss 
disability during service, the examiner 
should then state whether any increase is 
beyond the normal progression of the 
disease.  If it is beyond the normal 
progression, the examiner should also 
opine as to whether the increase is due 
to an event that occurred during the 
veteran's period of service such as 
exposure to medical machinery during the 
course of her duties.  The examiner 
should also be requested to comment on 
the apparent increase in hearing acuity 
in the right ear during service.  All 
opinions expressed must be supported by 
complete rationale.

3.  Please schedule the veteran for an 
examination to determine the nature and 
etiology of her abdominal complaints.  
The examiner should review the veteran's 
claims folder, including all service 
medical records and post-service 
treatment records, render all appropriate 
diagnoses, and state whether it is as 
least as likely as not that current 
complaints are a continuation of a 
chronic disability that began during 
service.  The examiner should be 
requested to specifically comment on the 
post-service treatment of an irritable 
bowel syndrome and the in-service 
diagnosis of gastroenteritis.  All 
opinions expressed must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




